                                                                                            Case 3:20-cv-00567-LB Document 1 Filed 01/24/20 Page 1 of 12




                                                                                    1   REED SMITH LLP
                                                                                        Jesse L. Miller (SBN 183229)
                                                                                    2   jmiller@reedsmith.com
                                                                                        101 Second Street, Suite 1800
                                                                                    3   San Francisco, CA 94105-3659
                                                                                        Telephone: (415) 543-8700
                                                                                    4   Facsimile: (415) 391-8269

                                                                                    5   REED SMITH LLP
                                                                                        Carla M. Wirtschafter (SBN 292142)
                                                                                    6   cwirtschafter@reedsmith.com
                                                                                        1901 Avenue of the Stars, Suite 700
                                                                                    7   Los Angeles, CA 90067-6078
                                                                                        Telephone: (310) 734-5200
                                                                                    8   Facsimile: (310) 734-5299

                                                                                    9   Attorneys for Plaintiff
                                                                                        BRIGHT LITE STRUCTURES, LLC
                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                                                       UNITED STATES DISTRICT COURT
                                                                                   12
                                                                                                                 NORTHERN DISTRICT OF CALIFORNIA
REED SMITH LLP




                                                                                   13

                                                                                   14   BRIGHT LITE STRUCTURES, LLC, a                Case No.: 3:20-cv-567
                                                                                        Delaware limited liability company;
                                                                                   15                                                 COMPLAINT FOR
                                                                                                          Plaintiff,
                                                                                   16                                                 1) FRAUD IN THE INDUCEMENT;
                                                                                             v.
                                                                                   17                                                 2) FRAUDULENT CONCEALMENT; AND
                                                                                       BALFORM, LTD., an English limited company,
                                                                                   18 and DOES 1-10, inclusive,                       3) INTENTIONAL INTERFERENCE WITH
                                                                                                                                      PROSPECTIVE ECONOMIC
                                                                                   19                     Defendants.                 ADVANTAGE

                                                                                   20                                                 JURY TRIAL DEMANDED

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28


                                                                                                                                COMPLAINT
                                                                                              Case 3:20-cv-00567-LB Document 1 Filed 01/24/20 Page 2 of 12




                                                                                    1             Plaintiff Bright Lite Structures, LLC (“Plaintiff”) asserts the following claims against

                                                                                    2 Defendant Balform Ltd. (“Defendant”).

                                                                                    3        I.        INTRODUCTION

                                                                                    4             1.     Plaintiff is a design and manufacturing company that has developed a patented

                                                                                    5 composite carbon fiber technology. Using its award-winning technology, Plaintiff supplies carbon

                                                                                    6 fiber components to aerospace, commercial vehicle and auto manufacturers.

                                                                                    7             2.     In early 2019, one of Plaintiff’s key customers hired Plaintiff to provide aircraft

                                                                                    8 seatbacks (“the Project”). In order to complete the Project, Plaintiff needed thermoplastic seatback

                                                                                    9 skins (“the Parts”), which are a critical component of the Project.

                                                                                   10             3.     Plaintiff hired Defendant to manufacture of the Parts. Defendant was fully informed
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 that the Parts were a necessary component of the Project, and that Defendant’s timely production of

                                                                                   12 the Parts was crucial to Plaintiff’s ability to satisfy its obligations to its customer. To assist Defendant
REED SMITH LLP




                                                                                   13 in producing the Parts, Plaintiff created and provided to Defendant special tooling to be used in the

                                                                                   14 manufacturing process (the “Tool”).

                                                                                   15             4.     Defendant twice falsely promised that it could perform when it knew or should have

                                                                                   16 known that it could not. Defendants not only failed to timely manufacture thee necessary Parts, but

                                                                                   17 also damaged, irreparably, the Tool Plaintiff had specially created to manufacture the Parts.

                                                                                   18 Defendant’s failure to perform caused Plaintiff to miss a delivery deadline to its customer, and after

                                                                                   19 spending tens of thousands of dollars to try to repair the Tool that Defendant damaged, only to find

                                                                                   20 that the Tool was damaged beyond repair and will have to be replaced. Plaintiff, now, brings this

                                                                                   21 action to recover damages and to hold Defendant liable for its false promises, on which Plaintiff

                                                                                   22 reasonably relied, to its detriment.

                                                                                   23       II.        THE PARTIES

                                                                                   24             5.     Plaintiff is Delaware limited liability company, with its principal place of business in

                                                                                   25 San Francisco, California.

                                                                                   26             6.     Bright Lite Structures, Ltd. is a wholly owned subsidiary of Plaintiff. It performs

                                                                                   27 certain manufacturing services on behalf of Plaintiff, and its business is done at the direction of and

                                                                                   28
                                                                                                                                        –1–
                                                                                                                                       COMPLAINT
                                                                                              Case 3:20-cv-00567-LB Document 1 Filed 01/24/20 Page 3 of 12




                                                                                    1 for the benefit of Plaintiff. All supplier and customer invoicing, documentation and orders are handled

                                                                                    2 by Plaintiff, and are signed, authorized and approved by Plaintiff’s CEO.

                                                                                    3          7.      Defendant is a private limited company registered in the United Kingdom. Upon

                                                                                    4 information and belief, Plaintiff alleges that Defendant markets and advertises its services worldwide

                                                                                    5 through its website and social media pages.

                                                                                    6          8.      Plaintiff is ignorant of the true names and capacities of the defendants sued as DOES 1

                                                                                    7 through 10, inclusive, and therefore sues these defendants by fictitious names. Plaintiff will amend its

                                                                                    8 Complaint to allege the true names and capacities of the DOE defendants upon discovery of such

                                                                                    9 information. Plaintiff is informed and believes, and based thereon alleges, that Defendant and DOES

                                                                                   10 1 through 10 each caused the damages alleged herein to Plaintiff. Plaintiff is also informed and
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 believes, and based thereon alleges, that Defendant and DOES 1 through 10 are each co-conspirators,

                                                                                   12 agents, employees and/or joint ventures of the other defendants and were acting at all times relevant
REED SMITH LLP




                                                                                   13 to the allegations herein in furtherance of said conspiracy, agency, employment or joint venture. Black

                                                                                   14 and DOES 1 through 10 are collectively referred to herein as “Defendant”.

                                                                                   15      III.      JURISDICTION AND VENUE

                                                                                   16          9.      This action is for fraud in the inducement, fraudulent concealment, intentional

                                                                                   17 interference with prospective economic advantage and declaratory relief.         This Court has subject

                                                                                   18 matter jurisdiction over this lawsuit pursuant to 28 U.S.C. §1332(a)(2), because Plaintiff is a citizen

                                                                                   19 of the State of California and Defendant is a foreign entity, an English private limited company. In

                                                                                   20 addition, the amount in controversy is more than $75,000.

                                                                                   21          10.     Venue is proper in this district pursuant to 28 USC §1391(b)(2) because the harm and

                                                                                   22 injury occurred in this district and this district is where a substantial part of the events and omissions

                                                                                   23 giving rise to this action occurred.

                                                                                   24          11.     This Court has personal jurisdiction over Defendant because the conduct alleged herein

                                                                                   25 was directed at Plaintiff, a citizen of this State and the harm, injury and damage described herein

                                                                                   26 harmed a citizen of this State. In addition, Defendant consummated a transaction with Plaintiff, a

                                                                                   27 citizen of this state, agreed to Plaintiff’s Terms and Conditions which identified “the laws of the State

                                                                                   28 of California, USA, without regard to choice of law principles”, and has purposefully availed itself of

                                                                                                                                       –2–
                                                                                                                                     COMPLAINT
                                                                                              Case 3:20-cv-00567-LB Document 1 Filed 01/24/20 Page 4 of 12




                                                                                    1 the privilege of conducting business activities in this state.

                                                                                    2      IV.         PLAINTIFF HIRED DEFENDANT TO MANUFACTURE CRITICAL PARTS FOR

                                                                                    3                  A THERMOPLASTIC SEATBACK SKIN PROJECT

                                                                                    4            12.     In or about June 2019, IDEA Air, a key customer of Plaintiff’s hired Plaintiff to

                                                                                    5 complete the Project. Plaintiff was to complete its first delivery of products to IDEA Air in the first

                                                                                    6 half of August 2019 for European Union Aviation Safety Agency testing in September.

                                                                                    7            13.     Plaintiff told Defendant about the Project for IDEA Air, identified its production

                                                                                    8 timeline, and asked Defendant to confirm it could make the Parts. Defendant represented that it could

                                                                                    9 make the Parts within the required timeline, and agreed to make the Parts. Thus, Plaintiff hired

                                                                                   10 Defendant to manufacture the Parts for the Project.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11            14.     Defendant also did other work for Plaintiff on the Project. Between April 16, 2019 and

                                                                                   12 July 29, 2019, Plaintiff issued multiple purchase orders directly to Defendant for materials related to
REED SMITH LLP




                                                                                   13 the Project. The purchase orders were issued from Plaintiff and authorized by Plaintiff’s CEO.

                                                                                   14            15.     The purchase orders contained a copy of Plaintiff’s terms and conditions. The terms

                                                                                   15 and conditions provided, in relevant part that:

                                                                                   16       BY SHIPPING THE GOODS OR BY ACKNOWLEDGING RECEIPT OF THIS ORDER,
                                                                                   17       VENDOR [Defendant] HEREBY AGREES TO THE TERMS AND CONDITIONS OF
                                                                                            PURCHASE SET FORTH HEREIN. [Plaintiff] OBJECTS TO ANY DIFFERENT OR
                                                                                   18       ADDITIONAL TERMS IN VENDOR'S ACCEPTANCE OF THIS ORDER.

                                                                                   19            16.     The same Terms and Conditions also identify the laws of the State of California, USA
                                                                                   20 as governing any dispute concerning the order.

                                                                                   21            17.     Defendant agreed to these terms when it accepted the materials. Defendant also issued
                                                                                   22 invoices for the materials identified in these purchase orders.

                                                                                   23       V.         FULLY     AWARE        OF     THE      NECESSARY         SPECIFICATIONS            AND
                                                                                   24                  REQUIREMENTS, DEFENDANT FALSELY PROMISED PLAINTIFF THAT IT
                                                                                   25                  COULD MANUFACTURE THE PARTS
                                                                                   26            18.     From the outset, Defendant knew that to manufacture the Parts it would need to: (1)
                                                                                   27 use the Tool that Plaintiff specially created and designed, and (2) have the ability to heat the Tool to a

                                                                                   28 temperature of 310° C.

                                                                                                                                        –3–
                                                                                                                                      COMPLAINT
                                                                                              Case 3:20-cv-00567-LB Document 1 Filed 01/24/20 Page 5 of 12




                                                                                    1          19.      Fully aware of these requirements, Defendant represented that it could manufacture the

                                                                                    2 Parts according to Plaintiff’s timeline. Prior to making this representation, and before Plaintiff

                                                                                    3 delivered the Tool to Defendant, Defendant had the Tool specifications, including the material, type,

                                                                                    4 size and weight, and knew about the temperature requirement.

                                                                                    5          20.      On June 25, 2019, when the work was first quoted, Plaintiff provided Defendant with

                                                                                    6 a copy of the full CAD (computer aided design) files for the Tool, which defined the dimensions and

                                                                                    7 specifications for the Tool. On July 18, 2019, Plaintiff’s Director of Manufacturing again provided a

                                                                                    8 copy of the full CAD files for the Tool and confirmed the material type for the Tool. Based on this

                                                                                    9 information, Defendant knew the detailed specs, including the size and weight of the Tool.

                                                                                   10 Defendant’s Managing Director confirmed receipt of this data and stated that if there were any issues,
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 he would let Plaintiff know. Neither he nor anyone from Defendant identified any further issues.

                                                                                   12          21.      Because it was imperative that Defendant be able to heat the Tool to 310°C to
REED SMITH LLP




                                                                                   13 manufacture the Parts, Defendant performed trials using other tools from Plaintiff to confirm that it

                                                                                   14 could heat the Tool to the required temperature. On April 4, 2019, Defendant’s Managing Director

                                                                                   15 said, “Just to let you know that we should be able to get our machines to cycle at 310 degrees C, which

                                                                                   16 is great news!”

                                                                                   17          22.      Defendant’s website also publicly touts Defendant’s CAD and CNC machining skills,

                                                                                   18 indicating that Defendant is highly experience and capable of performing manufacturing projects of a

                                                                                   19 nature similar to production of the Parts. Plaintiff’s team members reviewed and relied on the

                                                                                   20 statements on Defendant’s website and understood that Defendant has the requisite experience,

                                                                                   21 equipment and skills to manufacture the Parts. Defendant marketed these capabilities directly to

                                                                                   22 Plaintiff, and based on Defendant’s marketing efforts, including the statements on its website and the

                                                                                   23 marketing of its experience in the aerospace industry, Plaintiff believed Defendant when it said it could

                                                                                   24 perform and manufacture the Parts.

                                                                                   25          23.      Plaintiff also relied on Defendant’s representation that it could perform within the

                                                                                   26 production time frame set by IDEA Air when it chose to hire Defendant.

                                                                                   27          24.      At no point prior to receiving the Tool (including after it had complete information

                                                                                   28 about the Tool dimensions and weight) did Defendant advise Plaintiff that its equipment was unable

                                                                                                                                       –4–
                                                                                                                                     COMPLAINT
                                                                                              Case 3:20-cv-00567-LB Document 1 Filed 01/24/20 Page 6 of 12




                                                                                    1 to, or even that it might be unable to, accommodate the weight of the Tool.

                                                                                    2      VI.         DEFENDANT FAILED TO PERFORM, PROMISED PLAINTIFF IT COULD

                                                                                    3                  MODIFY THE TOOL TO PERFORM AND THEN IRREPARABLY DAMAGED

                                                                                    4                  THE TOOL

                                                                                    5            25.     On or about August 1, 2019, the Tool was delivered to Defendant. The Delivery Note,

                                                                                    6 which Defendant signed when it accepted the delivery, was issued by Plaintiff and included Plaintiff’s

                                                                                    7 name and logo.

                                                                                    8            26.     After the Tool arrived, Defendant, for the first time, advised Plaintiff that its

                                                                                    9 manufacturing equipment had weight limitations and could not accommodate the size and weight of

                                                                                   10 the Tool.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11            27.     Although Defendant had the Tool specifications, including the material type, before the

                                                                                   12 Tool was ordered and delivered, at no point did Defendant advise Plaintiff that there was even a
REED SMITH LLP




                                                                                   13 possibility that Defendant’s equipment would be unable to work with the Tool.

                                                                                   14            28.     Then, rather than concede its inability to perform after the Tool arrived, Defendant

                                                                                   15 promised that if it made certain modifications to the Tool to help reduce its weight, Defendant could

                                                                                   16 work with the Tool and timely produce the Parts. Specifically, Defendant promised that if it could cut

                                                                                   17 holes through the Tool, which would hollow out parts of the Tool and reduce its weight, Defendant’s

                                                                                   18 manufacturing equipment would be able handle the Tool and it would be able to complete manufacture

                                                                                   19 and delivery of the Parts as scheduled.

                                                                                   20            29.     Because the Tool was expensive, and specially designed, and created by Plaintiff, and

                                                                                   21 delivered to Defendant for the purpose of manufacturing the Parts, Plaintiff was hesitant to agree to

                                                                                   22 any modifications. Plaintiff voiced these concerns to Defendant.

                                                                                   23            30.     In response, Defendant promised that it was 100% sure that the changes it was

                                                                                   24 suggesting would solve the weight issues without affecting its ability to manufacture the Parts.

                                                                                   25            31.     Relying on Defendant’s promises, including the CAD and CNC machining skills

                                                                                   26 advertised on Defendant’s websites, Plaintiff consented to Defendant’s altering of the Tool. Defendant

                                                                                   27 spent several weeks modifying the Tool.

                                                                                   28            32.     Defendant, however, was still unable to perform and the modifications Defendant made

                                                                                                                                        –5–
                                                                                                                                      COMPLAINT
                                                                                              Case 3:20-cv-00567-LB Document 1 Filed 01/24/20 Page 7 of 12




                                                                                    1 to the Tool – and which Defendant promised would not affect its ability to manufacture the Parts –

                                                                                    2 made Defendant unable to heat the Tool to the required temperature of 310° C.

                                                                                    3          33.     After patiently waiting for Defendant to provide the Parts as promised, in late August

                                                                                    4 2019, - two months after Plaintiff first provided Defendant with the specifications to manufacture the

                                                                                    5 parts, and weeks after the production deadline - Plaintiff’s Chief Technology Officer and Managing

                                                                                    6 Director visited Defendant’s facility where he learned that Defendant could not manufacture the Part.

                                                                                    7 Only then did Defendant finally admit that it would not be able to manufacture the Parts as it had

                                                                                    8 represented.

                                                                                    9          34.     Thereafter, Defendant returned the Tool to Plaintiff.

                                                                                   10          35.     Defendant’s Managing Director, Production Manager, Project Manager and Vacuum
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Forming Shop Manager each made the statements described herein to at least the following

                                                                                   12 individuals, Plaintiff’s CEO, Manufacturing Operations Manager, and/or Chief Technology &
REED SMITH LLP




                                                                                   13 Manufacturing Officer and Managing Director, and Composite Engineer.

                                                                                   14          36.     Each of the individuals with whom Defendant communicated is identified on Plaintiff’s

                                                                                   15 website as a member of “the team”.

                                                                                   16     VII.       PLAINTIFF TRIED, UNSUCCESSFULLY, TO REPAIR THE TOOL

                                                                                   17          37.     Following Defendant’s failure to deliver the Parts as promised, Plaintiff tried to find an

                                                                                   18 alternative way to manufacture the Parts so as not to miss its deadline for delivery to Plaintiff’s

                                                                                   19 customer. Plaintiff immediately took steps to try to repair the Tool so that it could deliver the seatbacks

                                                                                   20 to its customer on time. Plaintiff also consulted with other supplier to try to find a replacement

                                                                                   21 manufacturer for the Parts; however these other firms told Plaintiff that the damage Defendant did to

                                                                                   22 the Tool made it unusable.

                                                                                   23          38.     After several months of trying to repair the Tool, it is now clear that because of how

                                                                                   24 badly Defendant damaged the Tool, it cannot be repaired to meet the Project requirements. Thus,

                                                                                   25 Plaintiff has to order and wait for a replacement Tool to be created and delivered before it can

                                                                                   26 manufacture the Parts and complete the Project.

                                                                                   27          39.     The delay caused by Defendant’s false promises that it could perform and its

                                                                                   28 subsequent damage to the Tool caused Plaintiff to default on its delivery commitment. As a result of

                                                                                                                                       –6–
                                                                                                                                     COMPLAINT
                                                                                              Case 3:20-cv-00567-LB Document 1 Filed 01/24/20 Page 8 of 12




                                                                                    1 this default, Plaintiff was not able to deliver any product to its customer and lost all sales to the

                                                                                    2 customer for 2019.

                                                                                    3          40.     In addition, because Plaintiff has to now order and wait for a new Tool, its ability to

                                                                                    4 manufacture the Parts in 2020 has been delayed, further increasing Plaintiff’s lost sales.

                                                                                    5          41.     These delays have put Plaintiff’s relationship with its customer at serious risk, and

                                                                                    6 could result in the cancellation of the Project entirely.

                                                                                    7                FIRST CAUSE OF ACTION CLAIM: FRAUD IN THE INDUCEMENT

                                                                                    8                                    (Plaintiff against all Defendants)

                                                                                    9          42.     Plaintiff realleges and incorporates by reference all prior allegations above as though

                                                                                   10 fully set forth herein.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11          43.     Defendant persuaded Plaintiff to hire it to manufacture the Parts based upon promises

                                                                                   12 that it could perform, including promises that it could use the specially created Tool to create the Parts
REED SMITH LLP




                                                                                   13 and heat the Tool to the required temperature of 310° C. Defendant made such promises repeatedly,

                                                                                   14 both orally and in writing, when it agreed to manufacture the Parts, before the Tool was order, and

                                                                                   15 after it received the Tool.

                                                                                   16          44.     Plaintiff hired Defendant because it relied, to its detriment on Defendant’s statements,

                                                                                   17 including: (i) Defendant’s promise that it could perform after receiving the Tool specifications; (ii)

                                                                                   18 Defendant’s promise that it could perform after testing its equipment to make sure it could heat the

                                                                                   19 Tool to the required temperature; (iii) the written statements described in Paragraphs 20 to 22 above;

                                                                                   20 and (iv) the statements on Defendant’s website.

                                                                                   21          45.     Defendant also persuaded Plaintiff to allow it to modify the Tool because Defendant

                                                                                   22 assured Plaintiff that the modifications would resolve the weight issues Defendant was encountering,

                                                                                   23 and that the modifications would allow Defendant to manufacture the Parts as promised.

                                                                                   24          46.     Plaintiff consented to Defendant’s modification of the Tool, because it relied, to its

                                                                                   25 detriment, on Defendant’s promise that it was 100% sure that the changes it was suggesting would

                                                                                   26 solve the weight issues without affecting its ability to manufacture the Parts.

                                                                                   27          47.     Defendant’s Managing Director, Production Manager, Project Manager and Vacuum

                                                                                   28 Forming Shop Manager, each made the statements described herein to at least the following

                                                                                                                                       –7–
                                                                                                                                     COMPLAINT
                                                                                              Case 3:20-cv-00567-LB Document 1 Filed 01/24/20 Page 9 of 12




                                                                                    1 individuals, Plaintiff’s CEO and Managing Director, Manufacturing Operations Manager, Chief

                                                                                    2 Technology & Manufacturing Officer and Managing Director, and Composite Engineer.

                                                                                    3          48.    Defendant knew the size and weight of the Tool, including because it received the CAD

                                                                                    4 specifications and material type, and knew that its equipment could not support the weight of the Tool.

                                                                                    5 However Defendant did not advise Plaintiff of this until after Plaintiff had the Tool made and delivered

                                                                                    6 to Defendant.     Defendant further knew, or should have known, that it could not perform before

                                                                                    7 suggesting modifications of the Tool to reduce the weight, and knew, or should have known, given its

                                                                                    8 CAD and CNC machine skills, that the modifications to the Tool would prevent Defendant from

                                                                                    9 heating the Tool to the required temperature and manufacturing the Parts.

                                                                                   10          49.    Had Plaintiff known that Defendant’s lacked the equipment needed to use the Tool and
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 manufacture the Parts, Plaintiff would not have hired Defendant to manufacture the Parts and would

                                                                                   12 not have consented to Defendant’s alteration of the Tool.
REED SMITH LLP




                                                                                   13          50.    As a direct and proximate result of Defendant’s fraudulent misrepresentations, Plaintiff

                                                                                   14 is entitled damages, including lost sales caused by Defendant’s delay and damage of the Tool, costs

                                                                                   15 to try to repair the tool, and the cost of a replacement tool, which exceed $75,000, and will be shown

                                                                                   16 according to proof at trial.

                                                                                   17          51.    Defendant’s fraudulent misrepresentations were made with oppression, fraud, malice,

                                                                                   18 and in conscious disregard of the rights of Plaintiff. Accordingly, Plaintiff is also entitled to punitive

                                                                                   19 damages in a sum according to proof.

                                                                                   20           SECOND CAUSE OF ACTION CLAIM: FRAUDULENT CONCEALMENT

                                                                                   21                                    (Plaintiff against all Defendants)

                                                                                   22          52.    Plaintiff realleges and incorporates by reference all prior allegations above as though

                                                                                   23 fully set forth herein.

                                                                                   24          53.    At the time Defendant agreed to manufacture the Tool and assured Plaintiff that it could

                                                                                   25 perform within the required time frame, Defendant knew that its equipment had weight limitations.

                                                                                   26 Defendant further knew that its equipment could not handle the size and weight of the Tool because it

                                                                                   27 received the CAD specifications and material type before the Tool was ordered, and it knew the

                                                                                   28 material of the Tool before it was delivered.

                                                                                                                                       –8–
                                                                                                                                      COMPLAINT
                                                                                             Case 3:20-cv-00567-LB Document 1 Filed 01/24/20 Page 10 of 12




                                                                                    1          54.    At no point prior to the delivery of the Tool did Defendant inform Plaintiff that it had

                                                                                    2 any equipment limitation, nor that there was a possibility that the Tool was too heavy for Defendant’s

                                                                                    3 equipment.

                                                                                    4          55.    Plaintiff is informed and believes and thereon alleges that by concealing its equipment

                                                                                    5 limitations, Defendant intended to induce Plaintiff into hiring it to manufacture the Parts. Had Plaintiff

                                                                                    6 been made aware of Defendant’s equipment limitations, fraudulent omissions or the true facts about

                                                                                    7 its ability to perform, it would not have agreed to hire Defendant to manufacture the Parts and it would

                                                                                    8 not have delivered the Tool to Defendant.

                                                                                    9          56.    Plaintiff is informed and believes and thereon alleges that by concealing the fact that

                                                                                   10 the modifications to the Tool, that Defendant promised Plaintiff would resolve the weight issues,
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 would affect Defendant’s ability to heat the Tool to the required temperature of 310° C, Defendant

                                                                                   12 intended to induce Plaintiff into consenting to allow Defendant to modify the Tool so that Defendant
REED SMITH LLP




                                                                                   13 could manufacture the Parts. Had Plaintiff been made aware of the fact that Defendant’s modification

                                                                                   14 to the Tool would make it unusable, it would not have agreed to let Defendant modify the Tool.

                                                                                   15          57.    As a direct and proximate result of Defendants’ fraudulent omissions, Plaintiff is

                                                                                   16 entitled damages, including lost sales caused by Defendant’s delay and damage of the Tool, costs to

                                                                                   17 try to repair the tool, and the cost of a replacement tool, which exceed $75,000, and will be shown

                                                                                   18 according to proof at trial.

                                                                                   19          58.    Defendant’s fraudulent omissions were done with oppression, fraud, malice, and in

                                                                                   20 conscious disregard of the rights of Plaintiff. Accordingly, Plaintiff is also entitled to punitive

                                                                                   21 damages in a sum according to proof.

                                                                                   22        THIRD CAUSE OF ACTION CLAIM: INTERFERENCE WITH PROSPECTIVE

                                                                                   23                                      ECONOMIC ADVANTAGE

                                                                                   24                                    (Plaintiff against all Defendants)

                                                                                   25          59.    Plaintiff realleges and incorporates by reference all prior allegations above as though

                                                                                   26 fully set forth herein.

                                                                                   27          60.    At the time Defendant agreed to manufacture the Parts, it knew that they were a critical

                                                                                   28 component of the Project between Plaintiff and its customer. Defendant was further aware that its

                                                                                                                                       –9–
                                                                                                                                     COMPLAINT
                                                                                               Case 3:20-cv-00567-LB Document 1 Filed 01/24/20 Page 11 of 12




                                                                                    1 timely manufacturing of the Parts was necessary for Plaintiff to satisfy its delivery deadline for the

                                                                                    2 Project to its customer and that Plaintiff’s delivery of the Part was critical to Plaintiff meeting this

                                                                                    3 deadline.

                                                                                    4          61.     Defendant knew that its failure to perform would impact the agreement between

                                                                                    5 Plaintiff and its customer and affect Plaintiff’s ability to perform and timely deliver the Project to its

                                                                                    6 customer. Defendant further knew, or should have known, that the damage it did to the Tool would

                                                                                    7 render the Tool unusable and prevent Plaintiff from hiring a replacement to manufacture the Parts,

                                                                                    8 making it impossible for Plaintiff to satisfy its delivery deadline.

                                                                                    9          62.     Defendant’s fraudulent representations and omissions described herein constitute an

                                                                                   10 independently wrongful act.
                 A limited liability partnership formed in the State of Delaware




                                                                                   11          63.     As a direct and proximate result of Defendant’s fraudulent representations and

                                                                                   12 omissions, Plaintiff defaulted on its delivery deadline. Because of this default, Plaintiff lost sales, that
REED SMITH LLP




                                                                                   13 but for Defendant’s conduct described herein, it would have received by timely completing and

                                                                                   14 delivering the Project to its customer. Moreover, because Defendant damaged the Tool, Plaintiff has

                                                                                   15 continued to lose and will continue to lose sales until a replacement Tool can be created and delivered,

                                                                                   16 and the Parts can be manufactured.

                                                                                   17          64.     As a direct and proximate result of Defendants’ fraudulent omissions, Plaintiff is

                                                                                   18 entitled damages, including lost sales caused by Defendant’s delay and damage of the Tool, which

                                                                                   19 exceed $75,000, and will be shown according to proof at trial.

                                                                                   20          65.     Defendant’s fraudulent omissions were done with oppression, fraud, malice, and in

                                                                                   21 conscious disregard of the rights of Plaintiff. Accordingly, Plaintiff is also entitled to punitive

                                                                                   22 damages in a sum according to proof.

                                                                                   23                                             PRAYER FOR RELIEF

                                                                                   24          WHEREFORE, Plaintiff prays as follows:

                                                                                   25     1.     For compensatory damages, according to proof, which include damages resulting from

                                                                                   26            Defendant’s irreparable damage to the Tool, the cost to replace the Tool, and Plaintiff’s lost

                                                                                   27            sales, and which exceed $75,000;

                                                                                   28     2.     For punitive damages;

                                                                                                                                       – 10 –
                                                                                                                                      COMPLAINT
                                                                                                Case 3:20-cv-00567-LB Document 1 Filed 01/24/20 Page 12 of 12




                                                                                    1      3.     For prejudgment interest at the maximum rate permitted by law; and

                                                                                    2      4.     For such other or further relief as the Court deems just and proper.

                                                                                    3

                                                                                    4 DATED: January 23, 2020                          REED SMITH LLP

                                                                                    5
                                                                                                                                       By:       /s/ Jesse L. Miller
                                                                                    6                                                        Jesse L. Miller
                                                                                                                                             Carla M. Wirtschafter
                                                                                    7                                                        Attorneys for Plaintiff
                                                                                                                                             Bright Lite Structures, LLC
                                                                                    8

                                                                                    9

                                                                                   10
                                                                                                                                     Jury Demand
                 A limited liability partnership formed in the State of Delaware




                                                                                   11
                                                                                                Plaintiff hereby requests a jury trial on all issues and claims contained herein that are eligible
                                                                                   12
                                                                                        for trial by jury.
REED SMITH LLP




                                                                                   13

                                                                                   14
                                                                                        DATED: January 23, 2020                        REED SMITH LLP
                                                                                   15

                                                                                   16                                                  By:       /s/ Jesse L. Miller
                                                                                                                                             Jesse L. Miller
                                                                                   17                                                        Carla M. Wirtschafter
                                                                                                                                             Attorneys for Plaintiff
                                                                                   18                                                        Bright Lite Structures, LLC

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                                                       – 11 –
                                                                                                                                      COMPLAINT
